UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2007 Commission file number 1-14368 Titanium Metals Corporation (Exact name of registrant as specified in its charter) Delaware 13-5630895 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (972) 233-1700 Securities registered pursuant to Section 12(b) of the Act: Common Stock ($.01 par value) New York Stock Exchange (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: 6¾% Series A Convertible Preferred Stock ($.01 par Value) (Title of class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes þ No o Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large accelerated filer þAccelerated filer oNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No þ The aggregate market value of the 87.8 million shares of voting stock held by nonaffiliates of Titanium Metals Corporation as of June 30, 2007 approximated $2.8 billion.There are no shares of non-voting stock outstanding.As of February 21, 2008, 183,077,755 shares of common stock were outstanding. Documents incorporated by reference: The information required by Part III is incorporated by reference from the Registrant’s definitive proxy statement to be filed with the Commission pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this report. 1 Forward-Looking Information The statements contained in this Annual Report on Form 10-K (“Annual Report”) that are not historical facts, including, but not limited to, statements found in the
